Title: To James Madison from William Short, 14 September 1808
From: Short, William
To: Madison, James



Dear Sir
Philadelphia Sep 14 08.

This moment brings me your favor (private) of the 9th., & leaves me just time enough to acknowlege its receipt so that my letter may be in time for friday’s mail from Washington to you.  The papers &c. which you thought would be here to-day have not yet arrived.  I shall attend to them with great sollicitude.  It would have been extremely agreeable to me to have had the pleasure of seeing you & communicating personally with you.  There are many ideas which scarcely admit of any other chanel.  Nothing however, I can assure you, shall be left undone by me to attain the best knowlege of the true wishes of Government, & when attained, to endeavor to have them realized.
It will be my real desire to be as explicit with Genl. A. as you indicate & to correspond in the same way with Mr. P.  There shall be no disinclination on my part to the mutual exchange of information you recommend.  I shall on the contrary court it, & think with you that he may be useful to all.
You will have heard that the Ship has been engaged by the Collector.  He really took unwearied pains to satisfy all parties & to effect well the object entrusted to him.  As yet I have heard no complaint, & it is possible that there may be none.  If so he will be singularly fortunate.  It is not the best Ship that was offered, nor is it the one I should have preferred, but it is such an one as will answer, is considered equally safe, & is cheaper somewhat than the one called the Ocean, which was considered the best.  He received his directions from Mr. G.the 5th., advertised for proposals to be received until the 10th., but did not decide until the 12th.  I doubt the vessel being absolutely ready to sail until the 20th.  As the equinoctial storm has not yet taken place & is expected daily, it is possible that may prevent the putting to sea for a few days also & occasion that delay.  I mention this merely in the case of your wishing further to write.  It would be best at that time to address my letters to the Collector, to be returned to you if the vessel should be gone.
A gentleman from Richmond now in this City states that a Mr. Gibbon of the navy is to go as one of the messengers, I suppose for England.  I understood from the P. that the person I should name as Secretary would go under that cover to France.  It is possible I may find a proper person before embarking, but by no means certain.  The desire of keeping my mission unsuspected makes me fearful of making an overture on the subject.  Mr. R. R. whom you mentioned, I should have been much pleased with, but I discovered that his views were incompatible with it.  If I do not find one here I probably shall at Paris, where there are several gentlemen I am told on their travels.  In this case I will with pleasure take your dispatches for Genl. A. & shall prefer it, on account of its facilitating my passing from L’Orient to Paris, as I shall be considered only a common traveller otherwise & exposed perhaps to some inconvenience until my character be known to the French government.  As to the mode of making it known I shall follow your instructions.
With your dispatches I hope I shall find a cypher.  I have not yet heard in what manner the supplies will be furnished for the expences of this mission.  I mentioned in the beginning to the P. that I hoped explicit instructions would be given on this subject, so that there might be no doubt as to the mode of making up my accounts, knowing from past experience how desirable it is for all parties that such things should be clear & defined.  I shall direct my Secretary to keep the acct. of all expenditures, & I shall transmitt them with his attest from time to time.
I am impatient to receive your dispatches that I may, if it should be necessary to ask any elucidation, detain the vessel as little as possible.  In the mean time I beg leave to reciprocate your kind wishes.  I ask the favor of you to present me most respectfully, to your Lady, & to believe me most sincerely & truly, Dear Sir, your friend & servant

W Short

